CHARLES CARROLL, Chief Judge
(dissenting).
I am unable to agree with the holding of the majority that the “cause of action” referred to in § 440.39(3) (b), in fixing venue in the county where the cause of action arose, is the compensation carrier’s obligation to pay workmen’s compensation, along with the carrier’s right to subrogation. In my opinion, in the provision of § 440.39(3) (b) that on settlement of the employee’s “claim or action at law” against the third party tort-feasor for damages for personal injuries the apportionment of the settlement proceeds between the employee and the carrier shall be determined in “the circuit court of the county in which the cause of action arose,” the cause of action there referred to is the employee’s cause of action against the third party tort-feasor. For that reason I respectfully dissent, and would reverse.